Citation Nr: 1738840	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for tinnitus.

2. Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1961 to November 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In July 2016, the Board remanded the case for additional development, which has been completed.  The matters have since been returned to the Board for appellate review.

The issue of a damaged ear condition has been raised by the record in a March 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the issue was also referred to the AOJ in its July 2016 remand.  Therefore, the Board does not have jurisdiction over it, and it is, again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The 10 percent rating currently in effect is the maximum schedular rating for the Veteran's service-connected tinnitus.

2. The Veteran's service-connected bilateral hearing loss has been manifested by no more than Level I hearing in the right ear and Level II hearing in the left ear.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2016).

2. The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Prior to the initial adjudication of the claim in March 2013, the RO satisfied its duty to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1). 

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and post-service medical records have been associated with the claims file.  Moreover, the record reflects substantial compliance with the Board's July 2016 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also, the Veteran was afforded VA audiological examinations in June 2011, March 2014, and September 2016, which are fully adequate.  Hence, the duties to notify and to assist have been met.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Tinnitus

The Veteran's service-connected tinnitus is rated at 10 percent, pursuant to the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6260.  A 10 percent rating is the maximum rating allowed under Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus, a disability rating in excess of 10 percent is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board acknowledges the Veteran's lay assertions that he has damaged ear drums and associated pain.  In recognition of this claim, the Board has referred the issue to the RO for consideration.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is rated as noncompensable, pursuant to the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes eleven (11) auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  

For VA purposes, VA audiological evaluations must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85 (b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85 (d).

Regulations also provide that in cases of exceptional patterns of hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher Roman numeral.  That designated Roman numeral shall be evaluated at the next highest Roman numeral.  Each ear shall be evaluated separately.  38 C.F.R. § 4.86 (a).

In Martinak v. Nicholson, 21 Vet. App. at 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.  
 
The Veteran underwent VA audiological examinations in June 2011 and March 2014.  At his June 2011 VA audiological examination, the Veteran reported difficulty in most listening environments and difficulty with communication.  Audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
45
60
LEFT
20
20
55
65
70

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed mild, sensorineural hearing loss in the right ear and moderate, sensorineural hearing loss in the left ear.

Given the average pure tone thresholds, 37.5 in the right ear and 52.5 in the left ear, the mechanical application of the above results compels a numeric designation of I in the right ear and I in the left ear under Table VI.  When those values are applied to Table VII, it is apparent that the noncompensable rating is accurate under the provisions of 38 C.F.R. § 4.85. 

In March 2014, audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
55
60
LEFT
25
30
65
65
70

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 100 percent in the right and left ears.  The examiner diagnosed bilateral sensorineural hearing loss and determined that there was no functional impact due to his hearing loss.

Given the average pure tone thresholds, 46.25 in the right ear and 57.5 in the left ear, the mechanical application of the above results compels a numeric designation of I in the right ear and II in the left ear under Table VI.  Under Table VII, the designation of I in the right ear and II in the left ear requires the assignment of a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

On Board remand in July 2016, the Veteran was afforded a new VA audiological examination in September 2016, indicating pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
55
65
LEFT
20
25
60
65
65

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 100 percent in the right and left ears.  The examiner diagnosed mild to moderately-severe mixed bilateral hearing loss.  She stated that the presence of hearing loss in both ears was consistent with the Veteran's subjective report of speech difficulties, as reduction in hearing sensitivity would manifest as increased difficulty.  With regard to the Veteran's functional hearing loss, the Veteran commented that his ears do not "work together."  He reported that he would have difficulty with hearing in most situations and had been told in the past that he would not benefit from hearing aids.  

Taking the Veteran's average pure tone thresholds, 46 in the right ear and 54 in the left ear, and the speech recognition scores, yields a value of I in both the right and left ears, according to Table VI.  Again, when those values are applied to Table VII, it is apparent that the noncompensable rating is accurate under the provisions of 38 C.F.R. § 4.85. 

Moreover, none of the audiological findings qualify as an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, as the Veteran at no point had puretone thresholds of 55 decibels or more at each of the four specified frequencies or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Thus, the Board finds that a compensable rating for bilateral hearing loss is not warranted.  Even if 38 C.F.R. § 4.86 did apply in this instance, the application of the Veteran's ear puretone threshold averages to Table VIA would not result in a compensable evaluation as the numeric designations for both ears under Tables VIA and VII, at any point during the appeal period,  still requires the assignment of a nonceompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Additionally, the Board finds that treatment records do not contain any audiological findings that would merit an increased rating under 38 C.F.R. § 4.85 or § 4.86.   

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss; however, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a disability rating in excess of the noncompensable rating he has been assigned.  See Lendenmann, 3 Vet. App., 345.  To that end, the Veteran's assertions as to the severity of his bilateral hearing loss, including busted and damaged ear drums, pain, hypersensitivity to sound, interference with speech, and neurological effect to his eyesight, though competent and credible, are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a compensable rating.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The examination reports documented above also noted and considered the Veteran's report of the impact his hearing loss had on his ordinary conditions of life including his ability to work.  See Martinak, 21 Vet. App. 447.  Moreover, the schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing. See Doucette, 28 Vet. App. 366   (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

Ultimately, the Board finds that the preponderance of the evidence is against an increased schedular rating.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


